Name: 81/1070/EEC: Commission Decision of 22 December 1981 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (road investment) (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981D107081/1070/EEC: Commission Decision of 22 December 1981 granting financial assistance within the framework of the supplementary measures established in favour of the United Kingdom (road investment) (Only the English text is authentic) Official Journal L 391 , 31/12/1981 P. 0042 - 0042+++++( 1 ) OJ NO L 284 , 29 . 10 . 1980 , P . 4 . COMMISSION DECISION OF 22 DECEMBER 1981 GRANTING FINANCIAL ASSISTANCE WITHIN THE FRAMEWORK OF THE SUPPLEMENTARY MEASURES ESTABLISHED IN FAVOUR OF THE UNITED KINGDOM ( ROAD INVESTMENT ) ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/1070/EEC )$$ THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2744/80 OF 27 OCTOBER 1980 ESTABLISHING SUPPLEMENTARY MEASURES IN FAVOUR OF THE UNITED KINGDOM ( 1 ) , WHEREAS , IN ACCORDANCE WITH ARTICLE 4 OF THE SAID REGULATION ( EEC ) NO 2744/80 , THE UNITED KINGDOM HAS SUBMITTED A SPECIAL PROGRAMME FOR ROAD INVESTMENT IN VARIOUS REGIONS IN THE UNITED KINGDOM ( DOC . XVI / 364 - FINAL/80 ) ; WHEREAS THE WHOLE OF THIS SPECIAL PROGRAMME , WHICH , BY REASON OF ITS NATURE AS A GENERAL ROAD INVESTMENT PROGRAMME , IT IS INAPPROPRIATE TO SUBDIVIDE BY REGION , IS ELIGIBLE UNDER ARTICLE 3 OF THE SAID REGULATION AND ENTITLED TO BE TAKEN INTO CONSIDERATION FOR A COMMUNITY FINANCIAL CONTRIBUTION ; WHEREAS THE AMOUNT OF THIS FINANCIAL CONTRIBUTION SHOULD BE FIXED AT 181.461 MILLION ECU ( WHICH REPRESENT 59.22 % OF THE PAYMENTS MADE BY THE UNITED KINGDOM AUTHORITIES IN THE FINANCIAL YEAR 1 APRIL 1980 TO 31 MARCH 1981 ) ; WHEREAS ALL THE CONDITIONS SET OUT IN THE SAID REGULATION FOR GRANTING FINANCIAL ASSISTANCE TO THIS PROGRAMME ARE MET ; WHEREAS THE COMMITTEE SET UP UNDER ARTICLE 7 ( 1 ) OF THE SAID REGULATION HAS NOT DELIVERED AN OPINION WITHIN THE TIME LIMIT FIXED , HAS ADOPTED THIS DECISION : ARTICLE 1 FINANCIAL ASSISTANCE OF 181.461 MILLION ECU IS HEREBY GRANTED TO THE SPECIAL PROGRAMME OF ROAD INVESTMENT IN THE UNITED KINGDOM . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 22 DECEMBER 1981 . FOR THE COMMISSION CHRISTOPHER TUGENDHAT VICE-PRESIDENT